 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     ANDREW W. DUNCAN
     Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   702-388-6336
     andrew.duncan@usdoj.gov
 5
     Attorney for the United States of America
 6
                       UNITED STATES DISTRICT COURT
 7
                            DISTRICT OF NEVADA
 8                                                 -oOo-

     UNITED STATES OF AMERICA,
 9                                                      Case No.: 2:99-mj-02213-VCF
                    Plaintiff,
10                                                      ORDER FOR DISMISSAL
            vs.
11
     PAUL CRACCHIOLO,
12
                    Defendant.
13

14
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of Court
15
     endorsed hereon, the United States Attorney for the District of Nevada hereby dismisses the
16
     Complaint filed on September 20, 1999.
17
            Dated this 6th day of April 2018.
18
                                                             DAYLE ELIESON
19                                                           United States Attorney
                                                                        /s/
20                                                           ANDREW W. DUNCAN
                                                             Assistant United States Attorney
21
            Leave of Court is granted for the filing of the foregoing dismissal
22
                          13th             November
23          DATED this            day of                     , 2018.

24                                                ______________________________________
                                                  United States Magistrate Judge
